United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-51283
                         Summary Calendar


JAMES K. TERRELL,

                                         Plaintiff-Appellant,
versus

CITY OF EL PASO; CARLOS LEON, Chief; ALFONSO NEVAREZ, Officer;
SAUL VILLALOBOS, Officer; RODNEY MOOERS, Officer; MARK TELLES,
Officer; DEBRA PONKO, Officer; ROBERT ROMERO, Officer; JACK
MATTHEWS, Sergeant; HARRY FARLOW, Sergeant; WADE FORRISTER,
Sergeant; ANNA NAVEDO, Detective; TED PORRAS, Detective; COUNTY
OF EL PASO; JAIME ESPARZA, Individually and as District Attorney;

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (3:03-CV-364)
                       --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant James K. Terrell appeals the district

court’s denial of his motion for declaratory judgment and his

motion to recuse Judge Kathleen Cardone.1      As we are without




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
       This opinion is rendered contemporaneously with our
opinion in James K. Terrell v. City of El Paso, 04-51281 (5th
Cir. Apr. __, 2006) (unpublished).
jurisdiction to review the denial of either motion, this appeal is

dismissed without prejudice.

       With some exceptions not applicable here, our jurisdiction

extends only to final decisions of the district court.2                           In

general, a “final decision” is one that “ends the litigation on the

merits and leaves nothing for the [district] court to do but

execute the judgment.”3          Terrell’s appeal is ineffective at this

time because there are still claims and issues pending in the

district         court,   including    the   City’s,   County’s,      and   District

Attorney’s motions for summary judgment.

       We are thus without jurisdiction to review the district

court’s denial of Terrell’s motion for declaratory judgment because

it is not a final decision.             In fact, the district court did not

even reach the merits of the motion, but instead denied it without

prejudice because of Terrell’s failure to comply with the district

court’s local rule on filing such motions.

       We likewise lack jurisdiction to consider Terrell’s appeal

from       the    district   court’s    denial   of    his   motion    to   recuse.




       2
       See 28 U.S.C. § 1291 (“The courts of appeals ... shall
have jurisdiction of appeals from all final decisions of the
district courts of the United States ....”).
       3
       McLaughlin v. Miss. Power Co., 376 F.3d 344, 350 (5th Cir.
2004) (citation omitted).

                                             2
Questions   concerning   the   disqualification   of   judges   are   not

immediately appealable.4

     Accordingly, we do not reach the merits of Terrell’s appeal

from the denial of his motion for declaratory judgment and his

motion to recuse.   This appeal is

DISMISSED without PREJUDICE.




     4
       In re Corrugated Container Antitrust Litig., 614 F.2d 958,
960-61 (5th Cir. 1980). We acknowledge that our holding on the
absence of appellate jurisdiction to review the denial of a
motion to recuse is inconsistent with another panel’s disposition
of the same issue in the related case of Jacob Telles v. City of
El Paso, 04-51298 (5th Cir. Jan. 25, 2006) (unpublished). But
Corrugated, which predates Telles, is the controlling precedent
and we must follow it.

                                   3